Citation Nr: 1244070	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  07-20 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for vertigo, to include as due to service-connected bilateral hearing loss and tinnitus.

2.  Entitlement to non-service-connected disability pension benefits.

3.  Entitlement to special monthly compensation based on the need for the regular aid & attendance of another person.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to specially adapted housing.

5.  Whether a substantive appeal (VA Form 9) received on May 23, 2011, was timely filed.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from April 1979 to April 1982 and from June 1982 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied, in pertinent part, the Veteran's claim of service connection for vertigo.  Although the Veteran initially requested a Board hearing when he perfected a timely appeal on this claim in July 2007, he withdrew his Board hearing request in May 2010 correspondence.  See 38 C.F.R. § 20.704 (2011). 

In an October 2006 administrative decision, the RO denied the Veteran's claim of entitlement to non-service-connected disability pension benefits.

In a July 2008 rating decision, the RO granted the Veteran's service connection claim for bilateral hearing loss, assigning a 20 percent rating effective November 19, 2004, and for tinnitus, assigning a 10 percent rating effective November 19, 2004.

In May 2010, the Board denied the Veteran's service connection claim for vertigo, to include as due to service-connected bilateral hearing loss and tinnitus (which was characterized as vertigo, also claimed as Meniere's Disease, including as secondary to service-connected bilateral hearing loss and tinnitus).  Having reviewed the voluminous evidence of record, to include additional voluminous treatment records which have been received by VA since May 2010, the Board finds that the issue on appeal is characterized more appropriately as stated on the title page of this decision.  The Board subsequently vacated its May 2010 decision in July 2010, noting that not all of the evidence of record had been before the Board at the time of the May 2010 decision.

In September 2010, after reviewing all of the existing evidence of record, to include evidence obtained subsequent to the vacated May 2010 Board decision, the Board denied the Veteran's claim.  The Veteran timely appealed the Board's September 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  VA's Office of General Counsel (OGC) also appealed the Board's September 2010 decision to the Court.  In February 2012, the Court set aside the Board's September 2010 decision and remanded this appeal to the Board for readjudication.

In its September 2010 decision, the Board referred back a claim of entitlement to a total disability rating based on individual unemployability (TDIU), claims of entitlement to increased ratings for bilateral hearing loss and for tinnitus, claims of entitlement to service connection for otitis media, sickle cell anemia, residuals of a fractured ankle, a back disability, headaches, to include as due to service-connected bilateral hearing loss and tinnitus, and for an acquired psychiatric disability, to include anxiety and depression, including as due to service-connected tinnitus.  It appears that all of these claims may have been referred to the RO in error as they were adjudicated in a January 2009 rating decision.  The Board also observes that, throughout the pendency of this appeal, the Veteran has submitted multiple lay statements concerning a variety of claims; because these statements are not a model of clarity with respect to his contentions or the claims that he wishes to file with VA, they may have led to confusion regarding claims that could be referred to the RO.  Because it appears that the claims referred back to the RO by the Board in September 2010 already were the subject of a January 2009 rating decision, the Board finds that the RO need take no action on these claims.

The Board also observes that, since September 2010, the Veteran has raised a number of new claims which have not yet been addressed by the RO.  The Board again observes in this regard that, throughout the pendency of this appeal, the Veteran has submitted multiple lay statements concerning a variety of claims, although these statements are not clear with respect to his contentions or the claims that he wishes to file with VA.  In order to reduce any additional confusion generated by the Veteran's lay statements, on remand, the Board advises the Agency of Original Jurisdiction (AOJ) (in this case, the RO) to contact the Veteran's service representative regarding the claims that the Veteran wishes to file with VA or the appeals that he wants to pursue.  Based on a review of the Veteran's voluminous claims file, including multiple lay statements which he submitted in May 2011, it appears that the issues of entitlement to a disability rating greater than 70 percent for depression, entitlement to an earlier effective date than July 18, 2008, for the grant of a TDIU, entitlement to an earlier effective date than August 8, 2008, for the grant of service connection for migraine headaches, entitlement to a compensable disability rating for migraine headaches, and whether a January 2009 rating decision was the product of CUE have been raised by the record but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these claims and they are referred to the AOJ for appropriate action.  

The issues of entitlement to special monthly compensation based on the need for the regular aid & attendance of another person, whether new and material evidence has been received to reopen a claim of entitlement to specially adapted housing, and whether a substantive appeal (VA Form 9) received on May 23, 2011, was timely filed are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The competent evidence indicates that the Veteran's current vertigo was caused by a post-service industrial accident in 1991 and post-service left ear surgery in January 1995 and is not related to active service, to include as due to a service-connected disability.

2.  In statements on a VA Form 21-4138 date-stamped as received by the RO on May 9, 2008, prior to the promulgation of a decision in this appeal, the Veteran, through his accredited service representative, requested a withdrawal of his appeal with respect to the denial of his claim of entitlement to non-service-connected disability pension benefits.


CONCLUSIONS OF LAW

1.  Vertigo was not incurred in active service, to include as due to a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).  

2.  The criteria for withdrawal of an appeal by the appellant have been met on the issue of entitlement to non-service-connected disability pension benefits.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in January 2005 and in August 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence he could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for vertigo, to include as due to a service-connected disability.  Because the Veteran was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in October 2006 and in the August 2008 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the January 2005 VCAA notice letter was issued prior to the currently appealed rating decision issued in September 2005; thus, this notice was timely.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In multiple lay statements submitted to the RO, the Veteran has challenged the adequacy of all of the VA examinations and outpatient treatment visits which occurred during the pendency of this appeal.  For example, in July 2010, the Veteran disagreed with the findings of the VA examiners who had seen him for VA audiology and ear disease examinations in May 2008.  The Court criticized the Board's September 2010 decision for not analyzing the lay evidence; accordingly, the Board will evaluate the Veteran's statements concerning the adequacy of the VA examinations and outpatient treatment visits which have occurred during the pendency of this appeal.  In advancing an argument concerning the adequacy of this medical evidence, the Veteran appears to be raising a general challenge to the professional competence of the VA examiners who examined him and provided opinions concerning the contended etiological relationship between vertigo and active service.  He also appears to be raising a general challenge to the professional competence of the VA clinicians who have treated him for vertigo during the pendency of this appeal.  Both the Court and the Federal Circuit have held, however, that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) and Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox that "the Board is entitled to assume the competence of a VA examiner."  Id. at 569 (citations omitted).  Absent evidence or argument which called in to question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent. Id.  See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).

The Federal Circuit in Rizzo expressly adopted the Cox standard regarding the presumption of competence of VA examiners absent specific argument or evidence concerning professional competence advanced by an appellant.  See Rizzo, 580 F.3d at 1290-91.  In adopting the presumption of competence of VA examiners announced by the Court in Cox, the Federal Circuit specifically held in Rizzo that:

Absent some challenge to the expertise of a VA expert, this court perceives no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case a precondition for the Board's reliance upon that physician's opinion. Indeed, where as here, the Veteran does not challenge a VA medical expert's competence or qualifications before the Board, this court holds that VA need not affirmatively establish that expert's competency.

Id.  Neither the Veteran nor his service representative has raised a specific challenge to the professional medical competence or qualifications of any VA examiner who provided an opinion concerning the etiology of his vertigo during the pendency of this appeal.  Nor has any specific challenge to the professional medical competence or qualifications of any VA clinician who treated the Veteran for vertigo been raised during the pendency of this appeal.

Recent Federal Circuit precedent also suggests that VA may rely upon the VA opinions of record (as discussed in more detail below) in adjudicating the Veteran's claim of service connection for vertigo, including as due to service-connected bilateral hearing loss and tinnitus.  In Bastien, an appellant challenged the qualifications of a VA physician to provide a medical expert opinion on the grounds that this physician lacked objectivity and/or independence because he was a VA employee.  See Bastien, 599 F.3d at 1306-7.  Citing Rizzo, the Federal Circuit in Bastien rejected the appellant's challenge to the qualifications of a VA physician and held instead that the law and regulations provide that VA "is explicitly and implicitly authorized to use its own employees as experts."  See Bastien, 599 F.3d at 1307 (citing 38 U.S.C. §§ 5103A(d), 7109(a); 38 C.F.R. § 20.901).  The Federal Circuit also held in Bastien that an appellant challenging the expertise of a VA physician must "set forth the specific reasons...that the expert is not qualified to give an opinion."  Id.  That has not happened in this case.  Neither the Veteran nor his service representative has identified or submitted any evidence or argument that the VA examiners who provided opinions concerning the etiology of his vertigo were not competent or lacked the professional medical training necessary to review the claims file, including the Veteran's service treatment records and post-service VA and private treatment records, and provide a competent opinion concerning the contended etiological relationships between the Veteran's vertigo and active service.  There is no requirement, as the Court held in Cox and as the Federal Circuit held in Rizzo, that VA establish the competence of any VA examiner or clinician prior to relying on their opinions in adjudicating the Veteran's service connection claim for vertigo, including as due to service-connected bilateral hearing loss and tinnitus.  The Federal Circuit noted in Rizzo that there was "no law or precedent suggesting that the Board must have first established [a VA examiner's] qualifications on the record before assigning his opinion probative value."  See Rizzo, 580 F.3d at 1291-92.

There has been no showing or even an allegation that the VA examiners who provided opinions in this appeal were not competent or did not report accurately what they found in their review of the claims file.  The Board also finds that the VA opinions of record are adequate for evaluation purposes because they addressed fully all of the Veteran's contentions regarding his vertigo (as discussed in more detail below).  See 38 C.F.R. § 4.2 (2011).  The Board further finds that a remand to obtain another opinion or examination would serve no purpose but to delay further the adjudication of the Veteran's claim with no benefit flowing to him.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran) and Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection for Vertigo

The Veteran contends that he incurred vertigo during active service.  He specifically contends that his in-service treatment for otitis media and headaches demonstrated that he experienced the symptoms of vertigo during service.  He also specifically contends that his service-connected bilateral hearing loss and tinnitus caused his current vertigo.  He alternatively contends that his current vertigo is related to service.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection also may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition also is compensable under 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for vertigo, to include as due to service-connected bilateral hearing loss and tinnitus.  The Veteran contends that he incurred vertigo during active service, including as due to his bilateral hearing loss and tinnitus.  He also contends that his in-service complaints of otitis media and headaches were symptoms of his vertigo.  He alternatively contends that his current vertigo is related to active service, to include as due to his service-connected bilateral hearing loss and tinnitus.  The competent evidence does not support these assertions, however.  The Board notes initially that, although the Veteran has contended strenuously that he complained of and was treated for otitis media during active service, and although the Court criticized the Board for not discussing evidence of in-service treatment of this claimed disability when it set aside the Board's September 2010 decision, a detailed review of the Veteran's available service treatment records shows no complaints of or treatment for otitis media at any time during either of the Veteran's two periods of active service.  (The Board also notes parenthetically that the Veteran's available service treatment records are almost completely illegible despite being marked "best image available" by the appropriate Federal records repository which provided them to VA.)  

The Veteran's available service treatment records show that, at his enlistment physical examination in March 1979 just before his first period of active service, clinical evaluation was completely normal.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
0
LEFT
10
0
0
0
0

The Veteran denied all relevant pre-service medical history.  

On outpatient treatment in November 1979, the Veteran complained of headaches.  He reported that he had experienced headaches "all his life on + off."  The assessment was headaches of unknown origin.

At the Veteran's separation physical examination in March 1982 just prior to the end of his first period of active service, clinical evaluation was unchanged.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
10
0
0
0
5

A review of the Veteran's service treatment records from his second period of active service shows that a copy of his enlistment physical examination at the beginning of this period of active service was not available for review.  At the Veteran's separation physical examination in March 1984 prior to the end of his second period of active service, clinical evaluation was normal except for several scars.  The Veteran's pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
10
LEFT
0
0
0
20
10

The competent post-service evidence (in this case, the Veteran's VA and private outpatient treatment records and examination reports) also does not support granting service connection for vertigo, to include as due to service-connected bilateral hearing loss and tinnitus.  It shows instead that, although the Veteran has been treated for vertigo since his service separation, it is not related to active service, to include as due to a service-connected disability.  It also persuasively suggests that the Veteran's current vertigo is related to a post-service industrial accident in 1991 and left ear surgery in January 1995.  For example, on private outpatient treatment with Loren J. Bartels, M.D., in April 1994, the Veteran's complaints included "imbalance at night particularly when first out of bed.  Getting out of a chair quickly causes him to stagger or to have brief vertigo.  This tends to last about a minute or so.  The vertigo problem [has] been troublesome [for] the last four months or so."  Dr. Bartels stated that the Veteran's history was consistent with "a dysfunctional left inner ear in terms of...positional vertigo...that appears fairly stable."  Dr. Bartels also stated that he "would be willing to consider a left translabyrinthine total VIIIth nerve section in order to try to help with his tinnitus."

In an October 1994 letter, Dr. Bartels stated:

There is, perhaps, a 60% chance or so that the tinnitus in [the Veteran's] left ear would be less troublesome if we destroyed the ear.  Destroying the ear, however, would produce at least a transient vestibular problem.  About 10% of patients do not recover adequate vestibular function after vestibular nerve section.  About half of the patients have persisting imbalance with quick movement.  In other words, even thought the hearing is not very useful to him in the ear, the process of destroying the hearing [h]as some potential to add additional disability.

On private outpatient treatment with Dr. Bartels in December 1994, the Veteran complained that "he can't live with the tinnitus and dizziness problem that he has."  Dr. Bartels stated, "With the poor hearing that [the Veteran] has in the left ear, I can understand the tinnitus and dizziness problems.  However, caloric responses are equal.  This means that cutting the hearing balance nerve may, in fact, not make the dizziness better."  Dr. Bartels also stated, "It's possible that excellent control of the [Veteran's] emotional issues might also improve the balance and tinnitus tolerance issues to the point that he would not want surgery."  Dr. Bartels finally noted that he had explained to the Veteran "the potential for surgery not to help and perhaps 10-15% risk that his balance would be permanently worse...as a complication of the surgery."

On a pre-operative visit with Dr. Bartels dated on January 9, 1995, prior to his left ear surgery, it was noted that the Veteran "finds the tinnitus in the left ear so intolerable that he's willing to lose what little hearing he has in the ear and endure the dizziness problems and the dizziness side effect issues that we've talked about before.  An Operative Report dated on January 9, 1995 shows that the pre-operative diagnosis was left ear disabling chronic tinnitus with left instrumental hearing loss and intermittent imbalance, status-post head injury, status-post ear injury.  The operation was a left translabyrinthine total eighth nerve resection with abdominal fat graft.  The post-operative diagnosis was left ear disabling chronic tinnitus with left instrumental hearing loss and intermittent imbalance, status-post head injury, status-post ear injury.

On a post-operative visit with Dr. Bartels dated on January 25, 1995, it was noted that the Veteran's tinnitus "is gone in the left ear, and he's now sleeping better.  He's still off balance."  

In a letter dated on January 27, 1995, Dr. Bartels stated that the Veteran "has disequilibrium as a result of recent vestibular nerve section in the left ear.  I expect this to last approximately two months."

On private outpatient treatment with Dr. Bartels in March 1995, the Veteran's complaints included that "[h]is balance is still off.  He feels better with heavy shoes.  He's still having trouble swinging his head side-to-side."

On VA outpatient treatment in June 2001, it was noted that the Veteran had "no systemic illnesses.  His main problem is hearing loss."

On private outpatient treatment with Dr. Bartels in November 2007, it was noted that the Veteran "is back to see me after many years.  He has a complex prior history."  Dr. Bartels stated that the Veteran "had an event where letting off high gas pressure seemed to cause a hearing loss that did not recover in the left ear but did recover in the right ear.  He had troubling tinnitus and vertigo eventually resulting in a left total eighth nerve section with abdominal fat graft."  It was noted that the Veteran's balance "remains off and he has difficulty with ongoing imbalance."  Objective examination showed normal cranial nerves.  Dr. Bartels opined that: 

[The Veteran's] disability is a combination of psychiatric and physical disability because of loss of balance function...One cannot say with great certainty what the origin of his problem is.  Rather, he likely has a confluent [sic] of several factors including prior noise exposure, a tendency towards hydrops plus the explosive noise event.  There is clear evidence that pre-existing noise exposure can increase the risk of subsequent noise injury or progressive hearing loss over time.  Thus, there is a reasonable basis upon which to suggest that his noise exposure in the military played some role in his current condition.  Also possible is a cochlear Schwannoma.

On VA audiology examination in May 2008, it was noted that the Veteran had a left translabyrinthine total 8th nerve section which resulted in "balance problems."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA and private treatment records.  The Veteran reported that his tinnitus began in 1991 "after pressure was released from a valve" while he worked for the Atlanta Gas Company.  Following this examination, the VA examiner opined that, based on a review of the claims file, the Veteran's audiological, noise, and medical history, and the audiological examination results, because the complaint of vertigo "did not occur until after the left ear[] surgery," it was "most likely as [a] consequence of the surgery."

On VA ear disease examination in May 2008, the Veteran's complaints included severe rotational vertigo lasting 2-12 hours since 1995.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA and private treatment records.  The Veteran reported experiencing 2-12 vertigo episodes per week.  He also reported problems with balance during his vertiginous episodes, intermittent leg weakness, and pain.  He reported further that he took Meclizine "without improvement, causes sedation."  A history of left 8th nerve section was noted "with improvement in tinnitus, but worsening vertigo."  Physical examination showed his cranial nerves were intact.  No cerebellar tests were performed "due to gait instability."  The Veteran did not have a staggering gait or Meniere's disease.  The VA examiner opined that the Veteran's "complaints are not related to his serous otitis media in the service."  This examiner also opined that the Veteran's "vertigo is less likely as not related to his noise exposure."  The examiner finally opined that the Veteran's "vertigo is more likely not related to hearing loss."  The diagnoses included vertigo.

On VA outpatient treatment in June 2008, the Veteran complained of a history of falls.  He reported a history of vertigo and "his first fall occurred after a surgery of the 8th cranial nerve for tinnitus in 1995."  He had fallen 2 times in the past 3 months.  He most recent fall had occurred 2 1/2 months earlier when he was getting out of bed on the left side and fell.  He described his falls as involving dizziness "and the room spinning."  He arrived "alone and independent with ambulation."  A history of headaches also was noted.  He was independent with his activities of daily living and ambulation.  The onset of his dizziness episodes occurred "with abrupt positional changes or [when getting] out of bed" in the morning.  He had been prescribed Meclizine "in which he takes three times a day and states that the dizziness/vertigo has improved greatly."  The Veteran reported that his pain was throbbing, "vice like," with blurred vision.  Cranial nerves were grossly intact.  An magnetic resonance imaging (MRI) scan taken in 2008 was reviewed and was consistent with a prior craniotomy and mastoidectomy.  The assessment was increased risk for falls due to status-post resection of the 8th cranial nerve with residual deficits (balance and dizziness), impaired vision, and centrally acting medications (Meclizine and Tramadol).  The Veteran was advised to consult physical therapy for vestibular training and to change positions slowly.

In July 2008, the Veteran complained of intermittent vertigo and dizziness since 1991.  The assessment included status-post ablation of cranial nerve VIII on the left and dizziness and decreased balance probably related to that surgery.

The Veteran contended in a September 2008 statement that he had experienced ear infections since August 1979 when he was on active service and was diagnosed as having otitis media during service.  He also contended that he had experienced "a spinning sensation for the first time in 1979 in the barracks at Camp Lejeune."

In a September 2008 opinion, a VA clinician stated that he had reviewed the Veteran's claims file, including his service treatment records and post-service VA and private treatment records extensively.  This clinician noted that "[the] evidence and documentation state on several occasions by the Veteran's [primary care physician] providers including surgeon Dr. Bartels that the vertigo onset occurred as a direct result of the gas explosion blast injury [that the Veteran] experienced in 1991.  The vertigo was present prior to his surgery in 1995.  The vertigo is related to the gas explosion blast injury."

On VA outpatient treatment in October 2008, the Veteran complained of continuing "daily vertigo episodes."  He was using a cane for walking.  The assessment was that the Veteran had a significant past surgical history of left suboccipital labyrinthectomy with possible nerve section versus acoustic resection.  The VA clinician discussed with the Veteran that "he may have permanent dizziness secondary to lack of labyrinth on the left."

In March 2009, the Veteran's complaints included vertigo episodes which lasted 1-5 minutes which resolved "after laying supine."  He reported that the number of these episodes was "reduced since taking meclizine (using since 2007)."  A history of left translabyrinthine total 8th nerve section for tinnitus in January 1995 was noted.  The assessment included significant past surgical history of left suboccipital labyrinthectomy 8th nerve section with permanent dizziness secondary to lack of labyrinth on the left.

In July 2009, the Veteran's complaints included vertiginous episodes occurring 3-4 times a week lasting 3-4 hours "which is increased since [his] last visit."  He reported that his episodes were exacerbated "with increased salt intake."  The Veteran was on a salt restriction.  He required a cane for ambulation.  His left ear surgery in January 1995 was noted.  Physical examination showed intact cranial nerves and finger-to-nose test intact.  The assessment included a history of left suboccipital labyrinthectomy and 8th nerve section with stable permanent dizziness.

Following VA outpatient treatment in February 2011, the VA clinician stated that he had been asked by the Veteran to provide an opinion concerning the claimed etiological relationship between vertigo and anxiety/depression.  This clinician also stated:

Noted in review of [the Veteran's] chart date is the fact that he has experienced an...onset of both vertigo and adjustment/emotional disturbance since 1992.  It is also noted in a review of the literature on this topic...that there is a clear association between vertigo and emotional disturbance including depression [and] anxiety.  As a consequence, it is the opinion of this provider that it is more likely than not that his emotional status is at least exacerbating of (if not causative for) his diagnosed vertigo.

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  The Board notes that service connection is in effect for depression.  The Board also notes that the value of the February 2011 VA clinician's opinion is unclear from a review of the record as it is not clear what records he had access to or reviewed when he discussed a review of the Veteran's "chart."  A review of the evidence of record demonstrates that the Veteran has experienced vertigo since he underwent left ear surgery in January 1995 (as discussed above).  Thus, it is not clear why the February 2011 VA clinician concluded that the Veteran's vertigo had an onset date in 1992, approximately 3 years prior to the surgery which appears to have caused his current vertigo.  The Board notes further that the February 2011 outpatient treatment record was the result of a telephone call between the Veteran and the VA clinician.  It does not appear that the February 2011 VA clinician actually physically examined the Veteran prior to offering his opinion concerning the etiology of his vertigo.  This persuasively suggests that the February 2011 VA clinician's opinion may have been based on an inaccurately reported history provided by the Veteran during a telephone call.  Critically, it appears that the February 2011 VA clinician was not aware of and did not discuss the Veteran's January 1995 left ear surgery which other VA and private clinicians found persuasive in determining the etiology of the Veteran's vertigo.  This omission persuasively suggests that the February 2011 VA clinician might not have access to or reviewed the Veteran's claims file, which includes the January 1995 surgical records and multiple opinions linking that surgery to his vertigo, although the Board recognizes that claims file review is not determinative of the probative value of a medical opinion.  It also is not clear what disabilities the February 2011 VA clinician was referring to when he discussed the etiological relationship between the Veteran's "emotional status" and his vertigo.  Having reviewed this opinion, and especially in light of the other multiple medical opinions of record which weigh against the Veteran's claim, the Board finds that the February 2011 VA clinician's opinion is less than probative on the issue of whether vertigo is related to active service, to include as due to a service-connected disability.

The Veteran has submitted multiple medical articles or treatises in support of his service connection claim for vertigo.  The Board notes in this regard that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).; see also Sacks v. West, 11 Vet. App. 314 (1998).  When it set aside the Board's September 2010 decision in February 2012, the Court specifically criticized the Board for not discussing the treatise evidence submitted by the Veteran in support of his claim.  Thus, the Board will discuss the treatise evidence in this decision.  

The Veteran has contended in multiple lay statements submitted alongside several medical articles, including articles obtained from the Internet, that his vertigo is related to active service, to include as due to a service-connected disability.  The medical articles submitted by the Veteran in this case were not accompanied by the opinion of any medical expert linking his vertigo to active service or to his service-connected bilateral hearing loss and tinnitus.  The Board finds it significant that the Veteran has asserted that these medical articles affirmatively establish an etiological link between his vertigo and active service when, in fact, these articles do not establish anything related to the Veteran's currently appealed claim.  These articles instead discuss in general terms the signs and symptoms of Meniere's disease (July 2008 submission from the Veteran), the causes of dizziness (September 2008 submission from the Veteran), the causes of dizziness and vertigo (March 2010 submission from the Veteran), and the causes of vertigo (August 2012 submission from the Veteran).  The Board also finds it significant that most of the treatise evidence submitted by the Veteran is repetitive or duplicative of other treatise evidence in the claims file.  The presence of repetitive or duplicative treatise evidence does not tend to establish service connection for any disability.  Having reviewed the treatise evidence submitted by the Veteran in support of his claim, the Board concludes that the medical articles that he submitted are insufficient to establish the medical nexus opinion required for causation.  See Sacks, 11 Vet. App. at 317 (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The Veteran also has submitted multiple prior Board decisions which support, in his view, the currently appealed claim.  A review of these decisions (which were obtained from the Internet and have appellant's names and claims numbers redacted for Privacy Act reasons) show that they include detailed analysis and discussions of multiple disabilities, to include bilateral hearing loss, tinnitus, and Meniere's disease.  Although the Board recognizes that other Veterans Law Judges have adjudicated service connection claims for vertigo, to include as due to a service-connected disability, the relevance of the redacted Board decisions submitted by the Veteran in support of this appeal is not clear from a detailed review of these decisions.  None of the redacted Board decisions appear to discuss the Veteran's currently appealed claim although, as noted, the names and claims numbers of the Veterans were redacted in the other Board decisions associated with this Veteran's claims file.  The Board finally notes that it is well aware of its own precedent so the Veteran is discouraged strongly from submitting such evidence in the future.

The competent evidence demonstrates that, although the Veteran has complained of and been treated for vertigo since his service separation, it is not related to active service, to include as due to a service-connected disability.  The evidence instead shows that the Veteran's vertigo is related to a post-service industrial accident in 1991 and post-service left ear surgery in January 1995.  Although records relating to the Veteran's post-service industrial accident in 1991 do not appear to be available for review, he clearly was advised by Dr. Bartels (the surgeon who performed his left ear surgery in January 1995) prior to his left ear surgery in January 1995 that the post-operative complications might include continuing balance problems (such as vertigo) or his balance might be worsened permanently as a result of this surgery.  The Veteran nonetheless elected to proceed with his left ear surgery in January 1995 and then experienced continuing problems with vertigo as Dr. Bartels anticipated prior to performing this surgery.  Dr. Bartels subsequently concluded in November 2007 that, although he could not "say with great certainty what the origin of [the Veteran's] problem is," there had been a confluence of events, including the "explosive noise event" (or post-service industrial accident in 1991) which contributed to the Veteran's current vertigo and balance problems.  A VA audiologist opined in May 2008 that the Veteran's vertigo was related to his January 1995 left ear surgery.  A different VA clinician opined in September 2008 that, because the Veteran's vertigo had been present prior to his January 1995 left ear surgery, and because the evidence demonstrated that his vertigo began after the post-service industrial accident in 1991, it was related to that accident.  Multiple VA clinicians also have ruled out any etiological link between the Veteran's current vertigo and active service, to include as due to his service-connected bilateral hearing loss and tinnitus.  The Veteran further has not identified or submitted any competent evidence, to include a medical nexus, which relates his vertigo to active service or any incident of service, to include as due to a service-connected disability.  In summary, the Board finds that service connection for vertigo, to include as due to service-connected bilateral hearing loss and tinnitus, is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board notes in this regard that, when it set aside the September 2010 Board decision in February 2012, the Court criticized what it perceived as a lack of analysis of lay evidence in that Board decision.  Thus, the Board will analyze the lay evidence in detail in this decision.  The evidence shows that, as part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of vertigo have been continuous since service.  He asserts that he continued to experience symptoms relating to vertigo (balance problems and falls) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of vertigo after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of vertigo since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of vertigo.  Specifically, the service separation examination report reflects that the Veteran was examined and he was found to be completely normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to vertigo for a decade following active service.  The Board emphasizes the multi-year gap between discharge from active service (1984) and initial reported symptoms related to vertigo in April 1994 (a 10-year gap) when he reported only a history of vertigo for 4 months (or since January 1994).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

When the Veteran sought to establish medical care for treatment of his vertigo with Dr. Bartels after service in April 1994, he did not report the onset of vertigo during or soon after service or even indicate that the symptoms were of longstanding duration.  Instead, as noted elsewhere, the Veteran only reported a history of "troublesome" vertigo that had lasted for 4 months (or since January 1994).  Similarly, when the Veteran sought to establish care with VA in June 2001, it was noted that the Veteran had "no systemic illnesses.  His main problem is hearing loss."  No history or complaints of vertigo was noted at that time.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Nor did the Veteran claim that symptoms of his vertigo were caused or aggravated (permanently worsened) by a service-connected disability until he filed his current claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

The Veteran's claims file is replete with his inconsistencies concerning the alleged onset of symptoms which he attributed to his vertigo.  For example, the Veteran has contended in multiple lay statements submitted to VA during the pendency of this appeal that his vertigo began during active service and continued since service separation.  As noted above, although the Veteran has contended that his in-service treatment for hearing loss and otitis media constituted symptoms of vertigo, there is no support for these assertions in the Veteran's available service treatment records.  Following service separation, the Veteran reported to Dr. Bartels in April 1994 that his vertigo had been present only for 4 months (as noted above).  He reported to the VA examiner at his May 2008 VA ear disease examination that he had experienced vertigo only since 1995, or more than a decade after his service separation.  On VA outpatient treatment in June 2008, he reported that his first fall due to vertigo occurred after his January 1995 left ear surgery.  One month later, the Veteran asserted on VA outpatient treatment in July 2008 that he had experienced "intermittent" vertigo since 1991.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

Dismissal of Non-Service-Connected Disability Pension Benefits Claim

In an administrative decision issued in October 2006, the RO denied the Veteran's claim of entitlement to non-service-connected disability pension benefits.  The Veteran has perfected a timely appeal on this claim.  In statements on a VA Form 21-4138 date-stamped as received by the RO on May 9, 2008, prior to the promulgation of a decision in this appeal, the Veteran, through his accredited service representative, requested a withdrawal of his appeal with respect to this claim.  

The Board observes that it may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Given the May 2008 VA Form 21-4138 requesting withdrawal of the Veteran's appeal for non-service-connected disability pension benefits, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

Entitlement to service connection for vertigo, to include as due to service-connected bilateral hearing loss and tinnitus, is denied.

Entitlement to non-service-connected disability pension benefits is dismissed.


REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the issues of entitlement to special monthly compensation based on the need for the regular aid & attendance of another person, whether new and material evidence has been received to reopen a claim of entitlement to specially adapted housing, and whether a substantive appeal (VA Form 9) received on May 23, 2011, was timely filed can be adjudicated.

With respect to the Veteran's claim of entitlement to special monthly compensation based on the need for the regular aid & attendance of another person ("SMC claim") and whether new and material evidence has been received to reopen a claim of entitlement to specially adapted housing ("specially adapted housing claim"), the Board notes in this regard that the RO denied the Veteran's SMC claim and reopened the previously denied specially adapted housing claim and denied it on the merits in a March 2012 rating decision.  (The Board also notes parenthetically that the Veteran's original specially adapted housing claim was denied in a February 2011 rating decision which was not appealed and became final.)  The Veteran disagreed with the March 2012 rating decision in statements on a VA Form 21-4138 dated on April 21, 2012, and date-stamped as received by the RO on May 8, 2012.  To date, however, the RO has not issued a Statement of the Case (SOC) on these claims.  Where a claimant files a notice of disagreement and the RO has not issued an SOC, the issue must be remanded to the RO for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thus, on remand, the RO should issue an SOC on the issues of entitlement to special monthly compensation based on the need for the regular aid & attendance of another person and whether new and material evidence has been received to reopen a claim of entitlement to specially adapted housing to the Veteran and his service representative.

With respect to the issue of whether a substantive appeal (VA Form 9) received on May 23, 2011, was timely filed, the Board notes that, in a rating decision dated on January 28, 2009, and issued to the Veteran and his service representative on February 4, 2009, the RO adjudicated 10 separate claims.  The Veteran disagreed with this decision in a letter date-stamped as received by the RO on June 9, 2009, although the Board observes that this letter is not a model of clarity with respect to his contentions or the issues he wanted to appeal.  The RO issued an SOC to the Veteran and his service representative on March 15, 2011.  The Veteran then filed a substantive appeal (VA Form 9) which was dated on May 20, 2011, and was date-stamped as received by the RO on May 23, 2011.  

Although the Board also observes that the voluminous records and lay statements attached to the VA Form 9 date-stamped as received by the RO on May 23, 2011, are not a model of clarity with respect to the Veteran's contentions or the issues he wanted to appeal, it appears that the Veteran was seeking to appeal all of the claims adjudicated by the RO in January 2009 and addressed in the March 2011 SOC.  The RO then issued a letter to the Veteran and his service representative on June 3, 2011, in which he was notified that, because he was appealing a January 2009 rating decision and because his VA Form 9 had been received more than 60 days after the SOC had been issued on March 15, 2011, no timely appeal had been perfected and no further action would be taken on his appeal.  The Veteran was advised that he had 1 year to initiate an appeal of this decision regarding the timeliness of his appeal.  (The Board notes parenthetically that this letter stated that the Veteran's VA Form 9 had been received on February 23, 2011, rather than on May 23, 2011; this appears to be a typographical error by the RO.)  The Veteran disagreed with this decision in a letter date-stamped as received by the RO on August 3, 2011.  To date, however, the RO has not issued an SOC on the issue of whether a substantive appeal (VA Form 9) received on May 23, 2011, was timely filed.  Id.  Thus, on remand, the RO should issue an SOC on this issue to the Veteran and his service representative.

Accordingly, the case is REMANDED for the following action:

Issue an SOC on the claims of entitlement to special monthly compensation based on the need for the regular aid & attendance of another person, whether new and material evidence has been received to reopen a claim of entitlement to specially adapted housing, and whether a substantive appeal (VA Form 9) received on May 23, 2011, was timely filed to the Veteran and his service representative.  A copy of any SOC issued should be included in the claims file.  These claims should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


